Exhibit 99.1 Tier Technologies, Inc. 10780 Parkridge Blvd., Suite 400 Reston, VA20191 CONTACT: Ronald W. Johnston, Chief Financial Officer rjohnston@tier.com (571) 382-1000 Tier Reports Fiscal 2009 Third Quarter Results RESTON, VA, August 6, 2009 – Tier Technologies, Inc. (Nasdaq: TIER) today announced results for the quarter ended June30, 2009 and provided updates on continuing strategic growth initiatives. Results of Operations For the quarter ended June30, 2009, Tier reported revenues from Continuing Operations of $44.2million, a 1.5% decrease over the same quarter last year.Continuing Operations include Electronic Payment Solutions, or EPS, and certain wind-down businesses.On a standalone basis, Tier’s core EPS business reported quarterly revenues of $42.9million, or a 0.8% decrease over the same quarter last year. For the nine months ended June30, 2009 Tier reported revenues from Continuing Operations of $102.6million, a 2.8% increase over the same period last year.EPS revenues were $98.5million for the nine months ended June30, 2009, an increase of 3.1% over the same period last year. Net income from Continuing Operations for the three months ended June30, 2009, was $0.6million, or $0.03 per fully-diluted share.This is a $2.0million, or $0.10 per fully-diluted share, increase over the same period last year.Net loss from Continuing Operations for the nine months ended June30, 2009, was $4.2million, or $0.21 per fully-diluted share.This is a $2.9million, or $0.15 per fully-diluted share, increase over the same period last year. Tier has completed the divestiture of all of its previously held-for-sale businesses in February 2009.Therefore, the Company did not have any revenues from these operations during the quarter ended June30, 2009.Tier continues to incur minimal expenses relating to these businesses, which has resulted in a net loss of $0.4million for the quarter.For the nine months ended June30, 2009 we reported a net loss of $6.1million. Net income for the three months ended June30, 2009 was $0.2million, or $0.01 per-fully diluted share, compared to $13.6million net loss, or $0.69 per fully-diluted share, which was reported for the same period last year.Net loss for the nine months ended June30, 2009, was $10.3million, or $0.52 per fully-diluted share, compared to $18.6million or $0.95 per fully-diluted share reported for the nine months ended June30, 2008. Management’s Comments “I am pleased to report that for the quarter ended June 30, 2009, your company has reported positive EBITDA of $2.8 million in continuing operations as compared with a loss of $75,000 in the prior year quarter,” said Ronald L. Rossetti, Chairman and Chief Executive Officer of Tier Page 1 of 8 Technologies, Inc.“I am particularly pleased that we are on track to our goal of EBITDA positive in continuing operations for FY 2009 even in these turbulent economic times.” Tier defines EBITDA as net income from continuing operations before income taxes, interest expense net of interest income, depreciation and amortization and stock-based compensation expense.The following table shows a reconciliation of net income from continuing operations to EBITDA for the three and nine months ended June30, 2009 and 2008: Three months ended June 30, Nine months ended June 30, (in thousands) Variance Variance Net income/(loss) from continuing operations $ $ ) $ $ ) $ ) $ Adjustments: Depreciation/Amortization Equity compensation 9 ) Taxes 1 23 ) 2 51 ) Interest income, net ) EBITDA $ $ ) $ $ $ ) $ EBITDA is a non-GAAP financial measure.Tier’s management believes this measure is useful for evaluating performance against peer companies within its industry, and provides investors with additional transparency to financial measures used by management in its financial and operational decision-making.Non-GAAP financial measures should not be considered a substitute for the reported results prepared in accordance with US GAAP.Tier’s definition used to calculate non-GAAP financial measures may differ from those used by other companies. Nina K. Vellayan, Chief Operating Officer, Tier Technologies, Inc. said, “We are on schedule with our work on our new platform that will provide a more robust set of products and payment solutions for our customers. While our Federal Tax business had a challenging quarter, our Utilities and Higher Education verticals continue to produce strong growth.” Mr. Rossetti added, “As Tier has become EBITDA positive and we have our restructuring behind us, we are now at an inflection point where a substantial portion of our incremental revenue over our breakeven point, after interchange and processing expenses, will flow directly to the bottom line.” Liquidity As of June30, 2009, Tier had $70.7million in cash and marketable securities, and $7.4million in restricted investments.Tier currently holds $31.2 million in auction rate securities as long-term investments.These investments are revenue bonds and asset-backed notes issued by state agencies.The investments are AAA-rated and collateralized with student loans and guaranteed under the Federal Family Education Loan Program.Tier has no short-term or long-term debt. Conference Call Tier will host a conference call Thursday, August6, 2009 at 5:00 p.m. Eastern Time to discuss these results.To access the conference call, please dial 888-335-3240and provide conference ID # 22177721.The conference call will also be broadcast live via the Internet at www.tier.com.A replay will be available at 8:00 p.m. Eastern Time at www.tier.com or by calling 800-642-1687 and entering conference ID # 22177721.The replay will be available until 11:59 p.m. Eastern Time on August20, 2009. Page 2 of 8 About Tier Technologies, Inc. Tier Technologies, Inc. provides federal, state and local government and other public sector clients with electronic payments solutions and other transaction processing services.Headquartered in Reston, Virginia, Tier Technologies serves over 3,300 electronic payments clients throughout the United States, including federal, state, and local governments, educational institutions, utilities and commercial clients.Through its subsidiary, Official Payments Corp., Tier delivers payments solutions for a wide range of markets.For more information, see www.tier.com and www.officialpayments.com. Statements made in this press release that are not historical facts are forward-looking statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements relate to future events or Tier’s future financial and/or operating performance and generally can be identified as such because the context of the statement includes words such as “may,” “will,” “intends,” “plans,” “believes,” “anticipates,” “expects,” “estimates,” “shows,” “predicts,” “potential,” “continue,” or “opportunity,” the negative of these words or words of similar import.Tier undertakes no obligation to update any such forward-looking statements.Each of these statements is made as of the date hereof based only on current information and expectations that are inherently subject to change and involve a number of risks and uncertainties.Actual events or results may differ materially from those projected in any of such statements due to various factors, including, but not limited to:the impact of governmental investigations; the potential loss of funding by clients, including due to government budget shortfalls or revisions to mandated statutes; the timing, initiation, completion, renewal, extension or early termination of client projects; the Company’s ability to realize revenues from its business development opportunities; the timing and completion of the divestment of the Company’s non-core assets; and unanticipated claims as a result of project performance, including due to the failure of software providers or subcontractors to satisfactorily complete engagements.For a discussion of these and other factors which may cause our actual events or results to differ from those projected, please refer to the Company's quarterly report on Form 10-Q for the quarter ended March31, 2009 filed with the SEC. Page 3 of 8 TIER TECHNOLOGIES, INC.
